DETAILED ACTION

	This office action is in reply to the amendment dated June 21, 2022. 
	Claims 1, 3-5, 8-10 and 20 have been amended; claims 6, 7, and 11-19 have been canceled; and claims 21-25 have been added as new claims. 

Allowable Subject Matter
Claims 1-5, 8-10 and 20-25 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a pulsar ring including a main body with a plurality of detection portions provided on an outer portion of the main body and an opening provided at a center of the main body configured to receive a portion of a crankshaft of an engine therethrough , the pulsar ring being configured to be fixed to a crank web of the crankshaft and to rotate coaxially with the crankshaft and a weight for adjusting inertia balance of the crankshaft which is arranged at the pulsar ring, wherein the main body of the pulsar ring including a first portion having at least one lightening hole defined therein and a second portion at which the weight is arranged, the second portion having no lightening holes defined therein, and the weight is arranged between two fastening members that fasten the pulsar ring to the crank web so that the two fastening members are on opposite sides of the weight, and the weight extends radially toward a vicinity of the detection portions.
The closest prior art of record (US 2017/0016394 A1, Scholtes) discloses a pulsar ring including a main body with a plurality of detection portions provided on an outer portion of the main body and an opening provided at a center of the main body configured to receive a portion of a crankshaft of an engine therethrough , the pulsar ring being configured to be fixed to a crank web of the crankshaft and to rotate coaxially with the crankshaft and wherein the main body of the pulsar ring including a first portion having at least one lightening hole defined therein, the second portion having no lightening holes defined therein, but not the main body of the pulsar ring including a first portion having at least one lightening hole defined therein and a second portion at which the weight is arranged, and the weight is arranged between two fastening members that fasten the pulsar ring to the crank web so that the two fastening members are on opposite sides of the weight, and the weight extends radially toward a vicinity of the detection portions. Although it is well known to provide a weight on a pulsar ring, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the weight arranged such that it’s between two fastening members while also including the lightening holes on the remaining portion. 
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1-5, 8-10 and 20-25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747


/GEORGE C JIN/Primary Examiner, Art Unit 3747